



 
NEW BUFFALO SAVINGS BANK
EMPLOYMENT AGREEMENT


This Agreement (this “Agreement”) is made effective as of the 29th day of
October, 2015 (the “Effective Date”), by and between New Buffalo Savings Bank
(the “Bank”), a federally-chartered institution with its principal offices at 45
North Whittaker Street, New Buffalo, Michigan 49117, and Richard C.
Sauerman (“Executive”).  When used in this Agreement any reference to the
“Company” shall refer to New Bancorp.
 
WITNESSETH:
 
WHEREAS, the Bank wishes to assure itself of the services of Executive for the
period provided in this Agreement; and
 
WHEREAS, Executive is willing to serve in the employ of the Bank on a full-time
basis as its President and Chief Executive Officers on the terms and conditions
set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and upon the other terms and conditions hereinafter provided,
the parties hereby agree as follows:
 
1.  
POSITION AND RESPONSIBILITIES

 
During the term of Executive’s employment hereunder, Executive agrees to serve
as the President and Chief Executive Officer of the Bank.  Executive shall
perform administrative and management services for the Bank which are
customarily performed by persons in a similar executive officer
capacity.  Executive shall be responsible for the overall management of the
Company and the Bank and shall be responsible for establishing the business
objectives, policies and strategic plan of the Company and the Bank.  Executive
shall also be responsible for providing leadership and direction to all
departments or divisions of the Company and the Bank, and shall be the primary
contact between the Board of Directors and the staff of the Company and the
Bank.  During the term of this Agreement, Executive also agrees to serve as a
director of the Company and the Bank and, if elected, as an officer and director
of any subsidiary of the Bank or the Company.  Executive’s principal place of
employment shall be at the Bank’s principal executive offices.  The Bank shall
provide Executive, at his principal place of employment, with support services
and facilities suitable to his position with the Bank and necessary or
appropriate in connection with the performance of his duties under this
Agreement.
 
2.  
TERM OF EMPLOYMENT

 
(a) The term of this Agreement and the period of Executive’s employment under
this Agreement will begin as of the Effective Date and will continue for a
period of thirty-six (36) full calendar months thereafter.  As of the first day
of April each year (the “Renewal Date”), beginning with the first April 1
following the Effective Date, this Agreement shall renew for an additional year
such that the remaining term shall again be thirty-six (36) full calendar months
provided, however, that the disinterested members of the Board of Directors of
the Bank (the “Board of Directors”) shall at least thirty (30) days before the
Renewal Date conduct a comprehensive performance evaluation and review of
Executive for purposes of determining whether to extend this Agreement.  The
Board of Directors shall give Executive notice of its decision whether or not to
renew this Agreement at least ten (10) days prior to the Renewal Date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding anything contained in this Agreement to the contrary, either
Executive or the Bank may terminate Executive’s employment with the Bank at any
time during the term of this Agreement, subject to the terms and conditions of
this Agreement.
 
(c) In the event of the Executive’s termination of employment under this
Agreement for any reason, such termination shall also constitute the Executive’s
resignation from the Board of Directors of the Bank, as well as from the Board
of Directors of the Company.
 
3.  
COMPENSATION AND REIMBURSEMENT

 
(a) The compensation specified under this Agreement shall constitute
consideration paid by the Bank in exchange for duties described in Section 1 of
this Agreement.  The Bank shall pay Executive, as compensation, a salary of not
less than $160,000 per year (“Base Salary”).  Base Salary shall include any
amounts of compensation deferred by Executive under any employee benefit plan or
deferred compensation arrangement maintained by the Bank.  Base Salary shall be
payable bi-weekly or, if different, in accordance with the Bank’s customary
payroll practices.  During the term of this Agreement, Executive’s Base Salary
shall be reviewed at least annually by December 31st of each year.  The review
shall be conducted by the Board of Directors or by a committee designated by the
Board of Directors.  The committee or the Board of Directors may increase, but
not decrease, Executive’s Base Salary at any time, except for a decrease not in
excess of any decrease generally applicable to all officers of the Bank.  Any
increase in Base Salary shall become the “Base Salary” for purposes of this
Agreement.  The Board of Directors may engage the services of an independent
consultant to assist in the determination of the appropriate Base Salary.  In
addition to the Base Salary provided in this Section 3, the Bank shall also
provide Executive with all other benefits as are provided uniformly to full-time
employees of the Bank, on a basis (including cost) no less favorable than the
benefits are provided to other senior officers of the Bank.
 
(b) In addition to the Base Salary provided for in Section 3(a), the Bank will
provide Executive with the opportunity to participate in employee benefit plans,
arrangements and perquisites substantially equivalent to those in which
Executive was participating or otherwise deriving a benefit from immediately
prior to the Effective Date, and any other employee benefit plans, arrangements
and perquisites suitable for the Bank’s senior executives adopted by the Bank
subsequent to the Effective Date, and the Bank will not, without Executive’s
prior written consent, make any changes in the plans, arrangements or
perquisites which would adversely affect Executive’s rights or benefits
thereunder, without separately providing for an arrangement that ensures
Executive receives or will receive the economic value that Executive would
otherwise lose as a result of such adverse effect, unless the changes apply
equally to all other employees or senior officers of the Bank.  Without limiting
the generality of the foregoing provisions of this Section 3(b), Executive shall
be entitled to participate in or receive benefits under any employee benefit
plans, whether tax-qualified or otherwise, including, but not limited to,
retirement plans, supplemental retirement plans, deferred compensation plans,
pension plans, profit-sharing plans, employee stock ownership plans, stock award
or stock option plans, health-and-accident plans, medical coverage or any other
employee benefit plan or arrangement made available by the Bank in the future to
its senior executives and key management employees, subject to and on a basis
consistent with the terms, conditions and overall administration of the plans
and arrangements (including designation by the Board of Directors of eligibility
to participate, if applicable).  Executive shall also be entitled to participate
in any incentive compensation or bonus plan or arrangement of the Company or the
Bank in which Executive is eligible to participate (and he shall be entitled to
a pro rata distribution under any incentive compensation or bonus plan as to any
year in which a termination of employment occurs, other than Termination for
Just Cause).  Nothing paid to Executive under the plans or arrangements will be
deemed to be in lieu of other compensation to which Executive is entitled under
this Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(c) In addition to the Base Salary provided for by Section 3(a) and other
compensation and benefits provided for by Section 3(b), the Bank shall pay or
reimburse Executive for all reasonable expenses incurred by Executive in
performing his obligations under this Agreement in accordance with the Bank’s
reimbursement policies, provided that the reimbursement is made within one
calendar year following the date on which the expense was incurred and provided
further that the right to reimbursement is not exchanged for another
benefit.  The amount of expenses eligible for reimbursement during the calendar
year may not affect the expenses eligible for reimbursement in any other
calendar year.
 
(d) Executive shall be entitled to paid time off in accordance with the standard
policies of the Bank for senior executive officers, but in no event less than 25
days paid time off during each year of employment.  Executive shall receive his
Base Salary and other benefits during periods of paid leave.  Executive shall
also be entitled to paid legal holidays in accordance with the policies of the
Bank.  Executive shall also be entitled to sick leave in accordance with the
policies of the Bank, but in no event less than the number of days of sick leave
per year to which Executive was entitled at the Effective Date.
 
4.  
OUTSIDE ACTIVITIES

 
During the term of his employment under this Agreement, except for periods of
absence occasioned by illness, reasonable vacation periods and reasonable leaves
of absence approved by the Board of Directors, Executive shall devote
substantially all his business time, attention, skill, and efforts to the
faithful performance of his duties hereunder.  Executive also may serve as a
member of the board of directors of business organizations, trade associations,
and community and charitable organizations, subject to the annual approval of
the Board of Directors; provided that in each case the service shall not
materially interfere with the performance of his duties under this Agreement,
adversely affect the reputation of the Bank or present any conflict of
interest.  Executive shall provide to the Board of Directors annually a list of
all organizations for which Executive serves as a director or in a similar
capacity for purposes of obtaining the approval of the Board of Directors of
Executive’s service on the boards of such organizations (it being understood
that membership in social, religious, charitable or similar organizations does
not require approval of the Board of Directors pursuant to this Section 4).
 
 
 
3

--------------------------------------------------------------------------------

 
 
5.  
PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION

 
(a) Upon the occurrence of an Event of Termination (as herein defined) during
Executive’s term of employment under this Agreement, the provisions of this
Section 5 shall apply.  As used in this Agreement, an “Event of Termination”
shall mean and include any of the following:
 
(i) the termination by the Bank of Executive’s full-time employment hereunder
for any reason other than termination governed by Section 6 (Termination for
Just Cause), or termination governed by Section 7 (Termination Due to Disability
or Death), or termination governed by Section 8 (Termination Upon Retirement);
or
 
(ii) Executive’s resignation from the Bank’s employ for any of the following
reasons (each shall be deemed a “Good Reason”):
 
(A)  
the failure to elect or reelect or to appoint or reappoint Executive to the
position set forth under Section 1 of this Agreement or the failure to nominate
or re-nominate Executive as a director of the Company or the Bank;

 
(B)  
a material change in Executive’s functions, duties, or responsibilities with the
Bank, which change would cause Executive’s position to become one of lesser
responsibility, importance, or scope from the position and attributes described
in Section 1 of this Agreement;

 
(C)  
a relocation of Executive’s principal place of employment by more than 30 miles
from the main office of the Bank;

 
(D)  
a material reduction in the benefits and perquisites of Executive from those
being provided as of the Effective Date, other than a reduction pursuant to
Section 3(a) of this Agreement or a reduction that is part of a Bank-wide
reduction in pay or benefits;

 
(E)  
a liquidation or dissolution of the Company or the Bank, other than a
liquidation or dissolution which does not affect the status of Executive; or

 
(F)  
a material breach of this Agreement by the Bank.

 
Upon the occurrence of any event described in clauses (ii)(A), (B), (C), (D),
(E) or (F), above, Executive shall have the right to elect to terminate his
employment under this Agreement by resignation upon not less than thirty (30)
days prior written Notice of Termination, as defined in Section 9(a), given
within ninety (90) days after the event giving rise to said right to
elect.  Notwithstanding the preceding sentence, Executive, after giving due
notice within the prescribed time frame of an initial event specified above,
shall not waive any of his rights under this Agreement by virtue of the fact
that Executive has submitted his resignation but has remained in the employ of
the Bank, provided Executive is engaged in good faith discussions to resolve the
occurrence of any event described in clauses (ii)(A), (B), (C), (D), (E) or (F)
above.  During this thirty (30) day period, the Bank and the Company shall have
the right to cure the Good Reason, and in the event that the Bank cures said
Good Reason, Executive shall no longer have the right to terminate employment
and receive a payment under this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(iii) The termination of Executive’s employment (other than Termination for Just
Cause) by the Bank (or any successor thereto) on the effective date of, or at
any time following a Change in Control, or Executive’s resignation from the
Bank’s employ due to  Good Reason (subject to Executive’s notice of Good Reason
and the Company’s or the Bank’s right to cure, as set forth in Section 5(a)(ii))
on the effective date of, or at any time following a Change in Control, during
the term of this Agreement.  For these purposes, a Change in Control shall mean
the occurrence of any of the following events:
 
 
(A)
Merger:  The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

 
 
(B)
Acquisition of Significant Share Ownership:  There is filed, or is required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s or the Bank’s voting securities; provided, however,
this clause (B) shall not apply to beneficial ownership of the Company’s or the
Bank’s voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

 
 
(C)
Change in Board Composition:  Individuals who constitute the Company’s or the
Bank’s Board of Directors on the Effective Date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the Effective Date whose election
was approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board shall be considered, for purposes of this clause (C), as
though he or she was a member of the Incumbent Board; or

 
 
(D)
Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.

 
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Upon the occurrence of an Event of Termination under Sections 5(a)(i) or
5(a)(ii) above, on the Date of Termination, as defined in Section 9(b) of this
Agreement, the Bank shall be obligated to pay Executive, or, in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be, as severance pay or liquidated damages, or both, an amount equal to the
sum of: (i) his earned but unpaid salary as of the date of his termination of
employment with the Bank; (ii) the benefits, if any, to which he is entitled as
a former employee under the employee benefit plans and programs and compensation
plans and programs maintained for the benefit of the Company’s or the Bank’s
officers and employees; and (iii) the remaining payments of Base Salary that
Executive would have earned, in accordance with Section 3(a) if he had continued
his employment with the Bank for the remaining term of this Agreement plus the
bonus or incentive award Executive would have received in each year during the
remaining term in an amount equal to the average bonus and/or incentive award
earned by him over the three calendar years preceding the year in which the
termination occurs (in determining the bonus and/or incentive portion of the
payment, the total amount will be determined by: adding the bonuses and/or
incentives earned in each of the last three years; dividing the total by 36; and
then multiplying the result by the number of whole months in the remaining
unexpired term of this Agreement).  Any payments hereunder shall be made in a
lump sum within thirty (30) days after the Date of Termination, or in the event
that Section 409A of the Internal Revenue Code of 1986, as amended (“Code”)
applies to the payment, and Executive is considered a “Specified Employee” under
Code Section 409A, on the first day of the seventh month following the Date of
Termination.  The payments shall not be reduced in the event Executive obtains
other employment following termination of employment.
 
(c) Upon the occurrence of an Event of Termination under Section 5(a)(iii), on
the Date of Termination, as defined in Section 9(b) of this Agreement, the Bank
shall be obligated to pay Executive, or, in the event of his subsequent death,
his beneficiary or beneficiaries, or his estate, as the case may be, as
severance pay or liquidated damages, or both, an amount equal to the sum of: (i)
his earned but unpaid salary as of the date of his termination of employment
with the Bank; (ii) the benefits, if any, to which he is entitled as a former
employee under the employee benefit plans and programs and compensation plans
and programs maintained for the benefit of the Bank’s or Company’s officers and
employees; and (iii) an amount equal to three (3) times Executive’s “base
amount,” as that term is defined for purposes of Code Section 280G.  Any
payments hereunder shall be made in a lump sum within five (5) days after the
Date of Termination, or in the event that Code Section 409A applies to the
payment and Executive is considered a “Specified Employee” under Code Section
409A, on the first day of the seventh month following the Date of
Termination.  The payments shall not be reduced in the event Executive obtains
other employment following termination of employment.
 
 (d)           Upon the occurrence of an Event of Termination, the Bank will
cause to be continued at its expense non-taxable medical and dental coverage and
life insurance substantially identical to the coverage maintained by the Bank
for Executive and his family prior to Executive’s termination.  The coverage
shall continue for the remaining term of this Agreement in the case of an Event
of Termination under Sections 5(a)(i) or 5(a)(ii), and  for a period of
thirty-six (36) months from the Date of Termination in the case of an Event of
Termination under Section 5(a)(iii) of this Agreement.  If the Bank cannot
provide the benefits set forth in this Section 5(d) because Executive is no
longer an employee, applicable rules and regulations prohibit the benefits in
the manner contemplated, or it would subject the Bank to penalties, then the
Bank shall pay Executive a cash lump sum payment reasonably estimated to be
equal to the value of such benefits or the value of the remaining benefits at
the time of such determination.  The cash payment shall be made in a lump sum
within thirty (30) days after the later of Executive’s date of termination or
the effective date of the rules or regulations prohibiting the benefits or
subjecting the Bank to penalties.
 
 
 
6

--------------------------------------------------------------------------------

 

 
(e) Executive shall be entitled to voluntarily terminate his employment other
than for Good Reason at any time during the term of this Agreement, provided,
however, that Executive shall not be entitled to any compensation or benefits
under this Section 5 as a result of such termination.


(f) Any payments or benefits under Sections 5(a)(i) or 5(a)(ii) of
the  Agreement shall be contingent on Executive’s execution and non-revocation
of a mutual release (the “Mutual Release”), satisfactory to the Company and the
Bank, of all claims that Executive or any of Executive’s affiliates or
beneficiaries may have against the Company and the Bank or any affiliate, and
their officers, directors, successors and assigns, releasing said persons from
any and all claims, rights, demands, causes of action, suits, arbitrations or
grievances relating to Executive’s employment relationship, including claims
under the Age Discrimination in Employment Act (“ADEA”), but not including
claims for benefits under tax-qualified plans or other benefit plans in which
Executive is vested, claims for benefits required by applicable law or claims
with respect to obligations set forth in this Agreement that survive the
termination of this Agreement.  The Company and the Bank shall also execute the
Mutual Release, which shall release Executive, his affiliates and beneficiaries
from any and all claims rights, demands, causes of action, suits, arbitrations
or grievances relating to Executive’s employment relationship, provided,
however, that if the Company or the Bank refuses to execute the Mutual Release
in the time frame set forth below, Executive’s obligation to execute and not
revoke the Mutual Release as a precondition to receiving such payments or
benefits under Sections 5(a)(i) or 5(a)(ii) shall terminate.  Notwithstanding
the foregoing sentence, the Mutual Release shall not release Executive for (i)
acts of fraud; (ii) felonious acts for which Executive is convicted, enters a
plea of nolo contendere, or enters into a pre-trial diversion or similar
program; (iii) intentional misconduct resulting in financial harm to the Company
or the Bank; or (iv) willful violation of any material federal banking law or
regulation.  In order to comply with the requirements of Section 409A of the
Code and the ADEA, the release must be provided to Executive no later than the
date of his Separation from Service and Executive and the Company and the Bank
must execute the Mutual Release within twenty-one (21) days after the date of
termination without subsequent revocation by Executive within seven (7) days
after execution of the release.  The Section 5(f) shall not apply with respect
to payments or benefits under Section 5(a)(iii) of this Agreement.
 
(g) Notwithstanding the foregoing, to the extent required by regulations or
interpretations of the Office of the Comptroller of the Currency (“OCC”), all
severance payments under the Agreement shall not exceed three (3) times
Executive’s average annual compensation (as defined in such regulations or
interpretations) over the most recent five (5) taxable years.
 
 
 
7

--------------------------------------------------------------------------------

 
 
6.  
TERMINATION FOR JUST CAUSE

 
(a) The term “Termination for Just Cause” shall mean termination because of
Executive’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of this Agreement.
 
(b) Notwithstanding Section 6(a), the Bank may not terminate Executive for Just
Cause unless and until there shall have been delivered to him a Notice of
Termination which shall include a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board of Directors at a meeting of the Board of Directors called and held for
that purpose, finding that in the good faith opinion of the Board of Directors,
Executive was guilty of conduct justifying Termination for Just
Cause.  Executive shall not have the right to receive compensation or other
benefits for any period after Termination for Just Cause.  During the period
beginning on the date of the Notice of Termination for Just Cause pursuant to
Section 6 hereof through the Date of Termination, any unvested stock options and
related limited rights granted to Executive under any stock option plan shall
not be exercisable nor shall any unvested awards granted to Executive under any
stock benefit plan of the Company or the Bank or any subsidiary or affiliate
thereof, vest.  At the Date of Termination, any such unvested stock options and
related limited rights and any such unvested awards shall become null and void
and shall not be exercisable by or delivered to Executive at any time subsequent
to the Termination for Just Cause.  Executive shall not, as a result of
Termination for Just Cause, forfeit any rights to compensation or benefits,
including benefits under qualified or non-qualified retirement or deferred
compensation plans or programs, earned and vested as of the date of termination.
 
7.  
TERMINATION FOR DISABILITY OR DEATH

 
(a) The Bank or Executive may terminate Executive’s employment after having
established Executive’s Disability.  For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in Executive’s becoming eligible for long-term disability benefits under
a long-term disability plan of the Company or the Bank (or, if the Company or
the Bank has no such plan in effect, that impairs Executive’s ability to
substantially perform his duties under this Agreement for a period of one
hundred eighty (180) consecutive days), provided, however, that in order to
receive the payments from the Company or the Bank under Section 7(b) of this
Agreement, Executive’s “Disability” shall also satisfy the requirements of Code
Section 409A.  The Board of Directors shall determine in good faith, based upon
competent medical advice and other factors that they reasonably believe to be
relevant, whether or not Executive is and continues to be disabled for purposes
of this Agreement.  As a condition to any benefits, the Board of Directors may
require Executive to submit to such physical or mental evaluations and tests as
it deems reasonably appropriate, at the Bank’s expense.
 
(b) In the event of Disability, Executive’s obligation to perform services under
this Agreement will terminate.  In the event of such termination, Executive
shall receive the benefits provided under any disability program sponsored by
the Company or the Bank.  To the extent such benefits are less than Executive’s
Base Salary, as defined in Section 3(a) of this Agreement on the effective Date
of Termination and less than sixty-six and two-thirds percent (66 2/3%) of
Executive’s Base Salary after the first year following termination, Executive
shall receive as a supplement to the disability benefit the difference between
the benefits provided under any disability program sponsored by the Company or
the Bank and (x) his Base Salary, as defined in Section 3(a), at the rate in
effect on the Date of Termination for a period of one (1) year following the
Date of Termination by reason of Disability, and (y) sixty-six and two-thirds
percent (66 2/3%) of Executive’s Base Salary after the first year following
termination through the earliest to occur of the date of Executive’s death,
recovery from the Disability, the date Executive attains age 65, or the
expiration of the remaining term of the Agreement.  Notwithstanding the
foregoing, the Bank may fulfill its obligation hereunder by purchasing a
long-term disability policy in the name of (and owned by) Executive providing
such coverage.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(c) In the event of Executive’s death during the term of this Agreement, his
estate, legal representatives or named beneficiary or beneficiaries (as directed
by Executive in writing) shall be paid Executive’s Base Salary, as defined in
Section 3(a), at the rate in effect at the time of Executive’s death through the
end of the calendar month in which Executive’s death occurs, and the Bank will
continue to provide Executive’s family the same medical, dental, and other
health benefits that were provided by the Bank to Executive’s family immediately
prior to Executive’s death, on the same terms, including cost, as if Executive
were actively employed by the Bank, except to the extent the terms (including
cost) of such benefits are changed in their application to all continuing
employees of the Bank, such coverage to continue for a period of one (1) year
after the date of Executive’s death.  If the Bank cannot provide the benefits
set forth in this paragraph because Executive is no longer an employee,
applicable rules and regulations prohibit the benefits in the manner
contemplated, or it would subject the Bank to penalties, then the Bank shall pay
Executive’s family a cash lump sum payment reasonably estimated to be equal to
the value of the benefits or the value of the remaining benefits at the time of
the determination.  The cash payment shall be made in a lump sum within thirty
(30) days after the later of Executive’s date of death or the effective date of
the rules or regulations prohibiting the benefits or subjecting the Bank to
penalties.
 
8.  
TERMINATION UPON RETIREMENT

 
Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment by the Bank on or after age 65,
Executive’s voluntary termination at any time after Executive reaches age 65, or
retirement at any time as agreed upon by the Board of Directors and
Executive.  Upon termination of Executive based on Retirement, no amounts or
benefits shall be due Executive under this Agreement, and Executive shall be
entitled to all benefits under any retirement plan of the Bank and other plans
to which Executive is a party, or in accordance with any other retirement
arrangements approved by the Board of Directors.


9.  
NOTICE

 
(a) Any notice required under this Agreement shall be in writing and
hand-delivered to the other party.  Any termination by the Bank or by Executive
shall be communicated by Notice of Termination to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(b)  “Date of Termination” shall mean (A) if Executive’s employment is
terminated for Disability, thirty (30) days after a Notice of Termination is
given (provided that he shall not have returned to the performance of his duties
on a full-time basis during the thirty (30) day period), and (B) if his
employment is terminated for any other reason, the date specified in the Notice
of Termination, provided however, in either case, the “Date of Termination”
shall not occur prior to the date on which Executive has a “Separation from
Service” within the meaning of Code Section 409A.
 
(c) If the party receiving a Notice of Termination desires to dispute or contest
the basis or reasons for termination, the party receiving the Notice of
Termination must notify the other party within thirty (30) days after receiving
the Notice of Termination that the a dispute exists, and shall pursue the
resolution of the dispute in good faith and with reasonable diligence pursuant
to Section 20 of this Agreement. During the pendency of any dispute, neither the
Company nor the Bank shall be obligated to pay Executive compensation or other
payments beyond the Date of Termination.
 
10.  
POST-TERMINATION OBLIGATIONS

 
Executive shall, upon reasonable notice, furnish any information and assistance
honestly and in good faith to the Bank or the Company as may reasonably be
required by the Company or the Bank in connection with any litigation in which
it or any of its subsidiaries or affiliates is, or may become, a party.  All
payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 10 for one (1) full year after the
earlier of the expiration of this Agreement or termination of Executive’s
employment with the Bank.
 
11.  
NON-COMPETITION AND NON-DISCLOSURE

 
(a) As a material inducement of the Bank to enter into this Agreement, upon any
termination of Executive’s employment hereunder pursuant to the terms of this
Agreement, other than a termination of Executive’s employment under
Section 5(a)(iii) of this Agreement, Executive agrees not to compete with the
Bank, the Company or any affiliate of the Bank or the Company (collectively said
entities are referred to as the “Bank” for purposes of this Section 11) for a
period of twelve (12) months following such termination in any county where the
Bank has one or more branches.  Executive agrees that during this period and
within any county where the Bank has one or more branches, Executive shall not
work for or advise, consult or otherwise serve with, directly or indirectly, any
entity whose business materially competes with the depository, lending or other
business activities of the Bank.  Executive further agrees that for a period of
twelve (12) months following any termination of employment, he shall not
directly or indirectly, solicit, hire, or entice any of the following persons or
entities to cease, terminate, or reduce any relationship with the Bank or to
divert any business from the Bank: (i) any person who was an employee of the
Bank during the term of this Agreement; or (ii) any customer or client of the
Bank.  Further, Executive will not directly or indirectly disclose the names,
addresses, telephone numbers, compensation, or other arrangements between the
Bank and any person or entity described in (a)(i) and (a)(ii) of this Section
11.  The parties hereto, recognizing that irreparable injury will result to the
Bank, its business and property in the event of Executive’s breach of this
Section 11(a), agree that in the event of any such breach by Executive, the Bank
will be entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by Executive, Executive’s partners,
agents, servants, employees and all persons acting for or under the direction of
Executive.  Nothing herein will be construed as prohibiting the Bank from
pursuing any other remedies available to the Bank for such breach or threatened
breach, including the recovery of damages from Executive.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(b) Executive recognizes and acknowledges that the knowledge of the business
activities, plans for business activities, and all other proprietary information
of the Bank as it may exist from time to time, are valuable, special and unique
assets of the business of the Bank.  Executive will not, during or after the
term of his employment, disclose any knowledge of the past, present, planned or
considered business activities or any other similar proprietary information of
the Bank to any person, firm, corporation, or other entity for any reason or
purpose whatsoever unless expressly authorized by the Board of Directors or
required by law.  Notwithstanding the foregoing, Executive may disclose any
knowledge of banking, financial and/or economic principles, concepts or ideas
which are not solely and exclusively derived from the business plans and
activities of the Bank. Further, Executive may disclose information regarding
the business activities of the Bank to any bank regulator having regulatory
jurisdiction over the activities of the Bank, pursuant to a formal regulatory
request.  In the event of a breach or threatened breach by Executive of the
provisions of this Section 11, the Bank will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Bank, or any
other similar proprietary information, or from rendering any services to any
person, firm, corporation, or other entity to whom such knowledge, in whole or
in part, has been disclosed or is threatened to be disclosed.  Nothing herein
will be construed as prohibiting the Bank from pursuing any other remedies
available to the Bank for such breach or threatened breach, including the
recovery of damages from Executive.
 
(c) The provisions of this Section 11 are intended to protect the business,
operations and assets of the Bank, and are a material inducement to the Bank to
enter into this Agreement.  Executive acknowledges that the provisions of this
Section 11 are an essential part of this Agreement and are reasonably necessary
for the protection of the business, operations and assets of the Bank.
 
12.  
SOURCE OF PAYMENTS

 
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.  The Company, however, unconditionally
guarantees payment and provision of all amounts and benefits due hereunder to
Executive and, if the amounts and benefits due from the Bank are not timely paid
or provided by the Bank, the amounts and benefits shall be paid or provided by
the Company.
 
13.  
EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS

 
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, except that this Agreement shall not affect or operate
to reduce any benefit, compensation, tax indemnification or other provision
inuring to the benefit of Executive under any agreement between Executive, the
Bank or the Company.  No provision of this Agreement shall be interpreted to
mean that Executive is subject to receiving fewer benefits than those available
to him without reference to this Agreement.
 
 
 
11

--------------------------------------------------------------------------------

 
 
14.  
NO ATTACHMENT

 
(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.
 
(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Bank and their respective successors and assigns.
 
15.  
MODIFICATION AND WAIVER

 
(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
 
(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
 
16.  
REQUIRED PROVISIONS

 
(a)           The Bank may terminate Executive’s employment at any time, but any
termination by the Board of Directors other than Termination for Just Cause as
defined in Section 5 of this Agreement shall not prejudice Executive’s right to
compensation or other benefits under this Agreement.  Executive shall have no
right to receive compensation or other benefits for any period after Termination
for Just Cause.
 
(b)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) [12 USC §1818(e)(3)] or 8(g)(1) [12 USC
§1818(g)(1)] of the Federal Deposit Insurance Act (the “FDI Act”), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may in its discretion (i) pay Executive all or part of the
compensation withheld while its contract obligations were suspended and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.
 
(c)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) [12 USC §1818(e)(4)] or 8(g)(1) [12 USC §1818(g)(1)] of the FDI
Act, all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.
 
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           If the Bank is in default as defined in Section 3(x)(1) [12 USC
§1813(x)(1)] of the FDI Act, all obligations of the Bank under this Agreement
shall terminate as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.
 
(e)           All obligations under this Agreement shall be terminated, except
to the extent determined that continuation of this Agreement is necessary for
the continued operation of the Bank, (i) by the Comptroller of the Currency (the
“Comptroller”) or his or her designee, at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) [12 USC §1823(c)] of the FDI Act; or (ii) by the
Comptroller or his or her designee at the time the Comptroller or his or her
designee approves a supervisory merger to resolve problems related to operation
of the Bank or when the Bank is determined by the Comptroller to be in an unsafe
or unsound condition.  Any rights of the parties that have already vested,
however, shall not be affected by such action.
 
(f)           Any payments made to Executive pursuant to this Agreement or
otherwise are subject to and conditioned upon compliance with 12 U.S.C. Section
1828(k) and any rules and regulations promulgated thereunder, including 12
C.F.R. Part 359, and to the extent applicable, 12 C.F.R. §563.39.
 
(g)           Notwithstanding anything else in this Agreement to the contrary,
Executive’s employment shall not be deemed to have been terminated unless and
until Executive has a Separation from Service within the meaning of Code Section
409A.  For purposes of this Agreement, a “Separation from Service” shall have
occurred if the Bank and Executive reasonably anticipate that either no further
services will be performed by Executive after the date of termination (whether
as an employee or as an independent contractor) or the level of further services
performed is less than fifty (50) percent of the average level of bona fide
services in the thirty-six (36) months immediately preceding the
termination.  For all purposes hereunder, the definition of Separation from
Service shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii).
 
17.  
SEVERABILITY

 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other
provisions of this Agreement or any part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.
 
18.  
HEADINGS FOR REFERENCE ONLY

 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
 
 
13

--------------------------------------------------------------------------------

 
 
19.  
GOVERNING LAW

 
This Agreement shall be governed by the laws of the State of Michigan, without
regard to its conflict of law principles, unless superseded by federal law or
otherwise specified herein.
 
20.  
ARBITRATION

 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator sitting in a location selected by Executive and the Bank
within fifty (50) miles from the main office of the Bank, in accordance with the
rules of the American Arbitration Association’s National Rules for the
Resolution of Employment Disputes (“National Rules”) then in effect.  The Bank
shall provide a list of three or more arbitrators to Executive from which
Executive shall select the arbitrator.  If the parties are unable to agree
within fifteen (15) days from the date the Bank presents the list to Executive,
the arbitrator shall be appointed for them from a panel of arbitrators selected
in accordance with the National Rules.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.
 
21.  
PAYMENT OF COSTS AND LEGAL FEES AND REINSTATEMENT OF BENEFITS

 
In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of:  (1)
all legal fees incurred by Executive in resolving the dispute or controversy;
(2) any back-pay, including salary, bonuses and any other cash compensation,
fringe benefits and any compensation and benefits due Executive under this
Agreement; and (3) any other compensation otherwise due Executive as a result of
a breach of this Agreement by the Bank.  In the event any dispute or controversy
arising under or in connection with Executive’s termination is resolved in favor
of the Bank, whether by judgment, arbitration or settlement, each party shall be
responsible for its own legal fees incurred in resolving such dispute or
controversy.
 
22.  
INDEMNIFICATION

 
The Bank and the Company shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense.  The Bank shall indemnify Executive
(and his heirs, executors and administrators) to the fullest extent permitted
under its Articles of Incorporation, Bylaws and applicable law against all
expenses and liabilities reasonably incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved by
reason of his having been a director or officer of the Bank (whether or not he
continues to be a director or officer at the time of incurring the expenses or
liabilities), the expenses and liabilities to include, but not be limited to,
advancement of legal fees and expenses, judgments, court costs and attorneys’
fees and the cost of reasonable settlements.  Any such indemnification shall be
made consistent with Section 18(k) of the Federal Deposit Insurance Act, 12
U.S.C. §1828(k), and the regulations issued thereunder in 12 C.F.R. Part 359.
 
 
 
14

--------------------------------------------------------------------------------

 
 
23.  
SUCCESSOR TO THE BANK

 
The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.
 
24.  
NON WAIVER

 
The failure of one party to insist upon or enforce strict performance by the
others of any provision of this Agreement or to exercise any right, remedy or
provision of this Agreement will not be interpreted or construed as a waiver or
relinquishment to any extent of such party’s right to enforce or rely upon same
in that or any other instance.
 


[signature page follows]

 
 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Bank and Executive have signed (or caused to be signed)
this Agreement this 29th day of October, 2015.



 
Attest:
New Buffalo Savings Bank
        /s/ David Blum
By: /s/ Jeffrey L. Vickers
Secretary
Title: Chairman of the Board of Directors
       
Attest:
Executive
    /s/ David Blum /s/ Richard C. Sauerman 
Secretary
Richard C. Sauerman
         
New Bancorp
 
(The Company is executing this Agreement only for purposes of acknowledging the
obligations Attest:
of the Company hereunder.)
    /s/ David Blum
By:   /s/ Jeffrey L. Vickers
Secretary
Title: Chairman of the Board of Directors





 
16

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 